Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt of preliminary amendment and IDS dated 2/1/21 is acknowledged.
Claims 1-59 are canceled.
Claims 60-77 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 60-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,265,811 in view of US 6458925 to Fasano. 
Both instant and the patented claims are directed to an oral larazotide composition comprising a first and a second delayed population of particles each comprising a core particle, a base coat comprising larazotide acetate (AT001) particle over the core and a delayed release coating over the base coat. While the patented claims recite that the first and second delayed release coating that is a copolymer of acrylate or methacrylate, instant claim 66 also recites a polymethacrylate copolymer. Both sets of instant and patented claims recite that the second delayed release particles 
Fasano teaches peptide antagonists of zonulin, wherein said peptide antagonists bind to the zonula occludens (ZOT) receptor, yet do not physiologically modulate the opening of mammalian tight junctions.  Fasano teaches an embodiment wherein the polypeptide antagonist comprises the amino acid sequence GlyGlyValLeuValGlnProGly (i.e. GGVLVQPG; Fig. 7, column 4, lines 57 – 64, column 23, SEQ ID NO: 15, Claim 1) which, as evidenced by p [0021] of the present specification, GlyGlyValLeuValGlnProGly (GGVLVQPG), has the same amino acid sequence as “Larazotide”, albeit Fasano does not teach said polypeptide in the form of its acetate salt (i.e. Larazotide acetate). Fasano teaches the presence of zonulin receptors in at least two regions of the intestine, the jejunum and the ileum (column 15, 52 – 59) and prima facie obvious the range recited in instant Claim 60.  See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Thus, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to include the claimed amounts of larazotide acetate in the composition of the patented claims because Fasano also teaches larazotide for inhibiting gastrointestinal inflammation and that Larazotide inhibits the effect of zonulin that the presence of zonulin receptors in at least two regions of the intestine, the jejunum and the ileum (column 15, 52 – 59). Hence, a skilled artisan would have expected an effective anti-inflammatory treatment of gastro-intestinal inflammation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 60-69 and 74-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent 6,458,925 to Fasano in view of US patent 5,643,602 to Ulmius, J., WO 2004/004696 to Speirs et al., Bastin et al. (Organic Process Research & Development 2000, 4, 427 – 435) and Gabriel, T (Int. J. Peptide Protein Res. 30, 1987, 40 – 43), as evidenced by Eudragit® L 100-55 Data Sheet.

Fasano teaches peptide antagonists of zonulin, wherein said peptide antagonists bind to the zonula occludens (ZOT) receptor, yet do not physiologically modulate the opening of mammalian tight junctions.  Fasano teaches an embodiment wherein the polypeptide antagonist comprises the amino acid sequence GlyGlyValLeuValGlnProGly (i.e. GGVLVQPG; Fig. 7, column 4, lines 57 – 64, column 23, SEQ ID NO: 15, Claim 1) which, as evidenced by p [0021] of the present specification, GlyGlyValLeuValGlnProGly (GGVLVQPG), has the same amino acid sequence as “Larazotide”, albeit Fasano does not teach said polypeptide in the form of its acetate salt (i.e. Larazotide acetate).  Fasano teaches that Larazotide 
Fasano teaches peptide antagonists (e.g. GlyGlyValLeuValGlnProGly) formulated on gastroresistant beads or as a liquid composition containing buffering agents to prevent inactivation by gastric fluids thus allowing the peptide to reach the small intestine in active form (column 6, lines 61 – 63 and column 7, lines 9 – 31).  Fasano teaches tablets are made gastroresistant by addition of e.g. cellulose derived coatings, such as cellulose acetate phthalate or cellulose acetate terephthalate are used to make tablets gastroresistant (column 6, lines 61 – 63) and that capsules can be filled with peptide antagonists gastroresistant (i.e. enteric coated) beads (reasonably construed as particles) containing the peptide antagonist (column 7, lines 9 – 11).   Fasano teaches that to inhibit gastrointestinal inflammation an amount of Larazotide in a single oral dosage composition will generally be preferably about 1 to 1000 µg (‘an effective amount’, column 7, lines 61 – 67 and column 8, lines 1 – 7).  The amounts of Larazotide taught by Fasano to be effective to inhibit gastrointestinal inflammation overlaps with and thus renders prima facie obvious the range recited in instant Claim 60.  See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside 
Fasano teaches the presence of zonulin receptors in at least two regions of the intestine, the jejunum and the ileum (column 15, 52 – 59) and that Larazotide inhibits the effect of zonulin in a rabbit ileum model (column 18, lines 22 – 46). The Fasano reference teaches one of ordinary skill how to make a gastric fluid- stable, particle-derived formulation comprising the peptide antagonist having SEQ ID NO: 1 in the form of a capsule or tablet (instant Claim 61) that is capable of delivering an effective amount of the peptide to the small intestine.  
However, the reference does not teach the limitations directed to the specific configuration required by the claims that a base coat comprising Larazotide is coated over the core particle, and a delayed release coating disposed over the base coat.  Moreover, Fasano does not teach the size of the core particles, the compounds present in the core, or any of the other ingredients (e.g. base coat, top coat, sealing coat or delayed release coatings) in the delayed release particles recited in the instant Claims.  
Finally, while Fasano teaches particles comprising Larazotide, Fasano does not teach “at least two populations of delayed-release particles”; wherein the particles in each population contain from “0.1 wt% to 1 wt% Larazotide acetate”, and wherein there are “at least two populations of delayed release particles have different levels of the delayed release coating so as to release Larazotide acetate at different times in the near neutral to alkaline environment”; as require by instant Claim 60.

Ulmius teaches the controlled release pellet formulation comprises a core consisting of a non-pareil seed (i.e. a core particle), a first layer on the core and a second layer on the first layer. Ulmius teaches the seeds preferably have a diameter (i.e. “an average size”) between 0.2 and 1.0 mm, to which the glucocorticosteroid is applied (i.e. a first coat or a “base coat” over the core particle, column 5, lines 3 – 7; instant Claim 60).  The particle diameter range in the core particles of Ulmius encompasses and thus renders prima facie obvious the diameter ranges recited in instant Claim 63). Ulmius teaches the excipients used to prepare the seeds comprise one or more of pharmaceutically acceptable materials, e.g. sugar (the elected core particle component), starch, microcrystalline cellulose, waxes and polymeric binding agents (column 5, lines 8 – 11; instant Claims 64 and 65). 
Ulmius teaches the first layer (i.e. a “base” coat) on the non-pareil seeds comprises the steroid drug and a water-soluble or water-insoluble polymer which acts both as binder for the steroid and as a rate-limiting layer for release of the steroid. Such 
Ulmius teaches polymers in the second layer may be selected from the group of anionic carboxylic polymers suitable for pharmaceutical purposes and being soluble with difficulty at a low pH but being soluble at a higher pH, the pH limit for solubility being in the interval of pH 4 to pH 7.5 (i.e. “substantially stable in an acidic environment” and “substantially unstable at near alkaline to alkaline environment; instant Claim 60), said group comprising cellulose acetate phthalate, cellulose acetate trimellitate, hydroxypropylmethylcellulose phthalate, polyvinyl acetate phthalate and acrylic acid polymers e.g. partly esterified methacrylic acid polymers (i.e. ‘polymethacrylate’, the elected delayed release coating component) such as Eudragit L, Eudragit L100-55 and Eudragit S (instant Claim 67). Ulmius teaches preferred polymers are the Eudragits in aqueous dispersion form (column5, lines 33 – 46).  As evidenced by Eudragit® L 100-55 Data Sheet, Eudragit L100-55 is a 1:1 copolymer of polymethacrylic acid and ethyl acrylate (instant Claims 66 and 67). Ulmius teaches the coatings may optionally comprise other pharmaceutically acceptable materials which improve the properties of coating polymers such as plasticizers (example 4) (instant Claims 74, 75), anti-adhesives, surfactants, and diffusion-accelerating or diffusion-retarding substances.
Ulmius teaches in Example 1, preparation of a steroid (budenoside) composition for the treatment of bowel disease (shown below), wherein said composition comprises

    PNG
    media_image1.png
    233
    409
    media_image1.png
    Greyscale

pellets filled in hard gelatin capsules, said pellets containing sugar spheres (cores) spray coated with a suspension of budenoside (~0.3% by weight of the composition; instant Claims 60) in ethyl cellulose (Aquacoat ECD30; a base coat) with the aid of the plasticizers polysorbate 80 and acetyl butyl citrate (a citric acid ester), followed by spraying, on top of the first coat, an enteric (delayed release) coating comprising a dispersion of  Eudragit L100-55, triethylcitrate (a plasticizer), talc (instant Claim 75), antifoam MMS and polysorbate 80.
Neither Fasano nor Ulmius teach at least two populations of delayed-release particles wherein the “at least two populations of delayed release particles have different levels of the delayed release coating so as to release Larazotide acetate at different times in the near neutral to alkaline environment”; as require by instant Claim 60.
Speirs teaches compositions for controlling the release profile of an active compound through the intestinal tract comprising two or more pluralities of particles coated with a pH dissolution dependent polymethacrylate material. Speirs teaches that the thickness of the coating determines the location and rate of release of the active compound (Abstract). Speirs teaches controlled-release particles are useful for locally delivering active compounds, such as prednisolone, to treat disorders of the 
Speirs teaches the plurality of particles is preferably contained in a capsule (page 21, lines 24 – 27; instant Claim 62). Speirs teaches it is desirable to control the release of an active agent in the gastrointestinal tract the delivery of active compounds for drugs that require local treatment in the intestine.  Speirs teaches some active compounds, especially peptides and proteins which can degrade under acidic conditions in the stomach, delivery of said compounds to two or more different locations parts of the intestinal tract from which they can provide their therapeutic effect would be advantageous (pages 1 – 2, bridging paragraph).  
prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to formulate the gastroresistant particles Fasano by coating sugar core particles with a polymer coating comprising Larazotide (a peptide taught to be effective in treating inflammatory bowel disease when delivered to the small intestine) and a polymer binder (i.e. a base coat) and a delayed release (enteric) coating (e.g. Eudragit L-100 55) disposed over the base coat.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Ulmius teaches that delayed release oral dosage compositions for treatment of inflammatory bowel disease, containing an inert core coated with a polymeric coating (such as polymethacrylate) is effective at delivering at a controlled rate (i.e. releasing) said anti-inflammatory steroid in the small intestine and treating inflammatory bowel disease. Further, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to formulate the gastroresistant particles of Fasano by delayed release polymer coated sugar core particles comprising Larazotide as set forth by Fasano and Ulmius, as a first and second population of particles wherein each population has a different level of delayed release coating so as to release Larazotide at different times in a near neutral to alkaline environment.  One would have been motivated to do so, with a reasonable and predictable expectation of success because 1)  Speirs teaches controlled release particles wherein the thickness of the coating determines the location and rate of release of the active compound in specific regions of the intestine (for example, those with a lower and a higher pH) and wherein a thicker coating is provided on the population of particles that are intended to release the active compound to the part of the intestine with the higher pH;  2)  As with Fasano and  delivering active compounds (while minimizing systemic uptake and thereby limiting side effects) to treat said diseases and 3) Speirs teaches the delayed release coated pellets are especially advantageous for the delivery of active agents, such as peptides which can degrade under acidic conditions in the stomach, to two or more different locations of the intestinal tract from which they can provide their therapeutic effect.  As such, Speirs would have motivated one of ordinary skill in the art to formulate the polypeptide Larazotide of Fasano as a first and second population of particles wherein each population has a different level of delayed release coating so as to release Larazotide to at least two regions of the intestine, the jejunum and the ileum (Fasano); i.e. near neutral to alkaline environments of the intestine. 
Neither Fasano, Ulmius nor Speirs explicitly teaches range of 0.1 to 1 wt% of Larazotide, as required by instant Claim 60 coated onto sugar spheres.  However, the prior art (Ulmius) teaches amounts of active agents coated onto sugar spheres, for delivery to the small intestine for the treatment of inflammatory bowel disease or Crohn’s disease, that fall within said wt% range.  As such, it would have been prima facie obvious to optimize, by routine experimentation the 1 to 1000 µg amount of Larazotide, taught to be effective by Fasano, and formulate it onto particles in an amount of about 0.3% by weight, as said amount is known in the prior art as an amount effective to be delivered to the small intestine to treat inflammatory bowel disease or Crohn’s disease.  As discussed in MPEP 2144.05 (II), generally, differences in a % by 
Finally, it is noted that Fasano teaches “[t]he peptide antagonists can be chemically synthesized and purified using well-known techniques, and refers to High Performance Liquid Chromatography of Peptides and Proteins: Separation Analysis and Conformation, Eds. Mant et al, C.R.C. Press (1991), and a peptide synthesizer, such as Symphony (Protein Technologies, Inc (column 5, lines 63 – 67), but is silent with respect to any specific salt form of said peptides, such as the acetate salt form.
Bastin teaches selection of an appropriate salt form for a new chemical entity provides the chemist with the opportunity to modify the characteristics of the potential drug substance and to permit the development of dosage forms with good bioavailability, stability, manufacturing and patient compliance (Abstract).  Bastin teaches that salts are most commonly employed to modify aqueous solubility but that the salt form selected will influence a range of other properties such as hygroscopicity, chemical stability, dissolution rate and mechanical properties (Abstract).  Bastin teaches that, where possible, a range of salts should be prepared for each new substance and their properties compared in order to allow for the selection of the optimal salt form for further development (Abstract).  Bastin teaches, in Table 1, the acetate salt as one of the ~ 30 of the more frequently used common pharmaceutical anionic salts (page 428).  It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to prepare acetate salt of the peptide antagonist GGVLVQPG in the teachings of Fasano. One would have been motivated to do so with a reasonable prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to prepare acetate salt of the peptide antagonist GGVLVQPG because  examples of the preparation of acetate salts of peptides drugs is well recognized in the art.  For Example, Gabriel teaches a simple, rapid method for converting a peptide from one salt form to another (Title).  Gabriel teaches peptides purified by HPLC most commonly use mobile phases containing trifluoroacetic acid and thus the peptides recovered from such systems are in the form of their trifluoroacetic acid salts (page 40, 1st paragraph).  Gabriel teaches preparation of the acetate salt of the synthetic peptide [GRF(1-40)-NH2] as an alternate salt form to ascertain whether the presence of the trifluoroacetate (TFA) salt has any effect on the bioassay systems used and that the acetate salt so obtained without degradation and confirmed the absence of TFA.  Gabriel teaches the procedure is expected to be generally applicable to other peptides (Abstract, page 40, 2nd paragraph).  Accordingly, one would have been motivated to prepare the acetate salt of GGVLVQPG with a reasonable expectation of success because Gabriel teaches converting the TFA peptide salt, the most common salt form isolated by HPLC purification of peptides, to an alternate salt form, specifically, the acetate salt form, 1) can be carried out using a simple rapid procedure and allows one to assess whether the TFA salt has any effect on the bioassay systems used in studying any specific peptide .

4.	Claims 70 – 73 are rejected under 35 U.S.C. 103(a) as being unpatentable over Claims are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent 6,458,925 to Fasano in view of US patent 5,643,602 to Ulmius, J., WO 2004/004696 to Speirs et al., Bastin et al. (Organic Process Research & Development 2000, 4, 427 – 435) and Gabriel, T (Int. J. Peptide Protein Res. 30, 1987, 40 – 43), as evidenced by Eudragit® L 100-55 Data Sheet, as applied to Claims 60-69  and 74-77 above, and further in view of US 2003/0180352 to Patel et al.

As discussed in the 103(a) rejection above, Fasano in combination with Ulmius, Speirs, Bastin and Gabriel render prima facie obvious the oral dosage formulation of   
The combination of Ulmius, Speirs, Bastin and Gabriel not teach an oral dosage formulation further comprising a sealing coat or a top coat applied to the Larazotide acetate formulation as recited in instant Claims 70-73. 
Patel teaches pharmaceutical compositions for improved delivery of a wide variety of active ingredients (Title, Abstract). Patel teaches the preferred substrates for the compositions comprise an inert core comprising sugar beads as the core particle material having an average size of 25 – 40 mesh and comprising 1-30 wt. % of active ingredient (p [0313], Examples 2 – 5, 13 – 15, 19 – 20, 22 and 23 – 25).  Patel teaches that a seal coating can be applied to provide protection from chemical degradation such as acid-catalyzed degradation (p [0275]; instant Claim 70).  Moreover, because a seal coating is applied to provide protection from chemical degradation it is reasonably construed as being applied over the active agent (i.e. Larazotide acetate) coating layer or as a coat outside the particles. Patel teaches that exemplary seal coatings include a readily envisaged list of nine compounds, eight of which are recited in instant Claims 71 and 73 (p [ 0277]), include HPMC, the elected sealing coat component and polyvinyl alcohol, the elected top coat component, and, in a specific example, coated beads seal coated by a polymer layer (polyvinylpyrrolidone (p [0402]).  Patel further teaches that multiple coatings (enteric coatings, seal coatings etc.) can be applied to the solid carrier particles to optimize performance, including delayed drug release profile (p [0273]).  It is prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to modify the Larazotide acetate coated gastroresistant sugar core particles of Ulmius, Speirs, Bastin and Gabriel with a seal or top coat selected from the polymers, specifically HPMC and polyvinyl alcohol.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Patel teaches seal coating can be applied to provide protection from chemical degradation such as acid-catalyzed degradation.  As such, there would have been a reasonable expectation that a top or seal coat comprising HPMC and polyvinyl alcohol would provide an added benefit of protecting the Larazotide acetate from undesirable acid degradation in the stomach prior to delivery to the targeted site of action, the small intestine.  Moreover, as taught by Patel, it would have been prima facie obvious to one of skill in the art to adjust the coating composition with a seal or top coat in order to optimize the drug release profile of the delayed-release oral particle composition of Ulmius, Speirs, Bastin and Gabriel in order to achieve peptide release in the desired region of the small intestine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611